Citation Nr: 1114956	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David A. Tuggle, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  He died in April 2005.  The appellant is the Veteran's widow.

This issue initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that, in pertinent part, denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

In June 2010, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The immediate cause of death was non-Hodgkin's lymphoma.  Coronary artery disease, hypertension, chronic obstructive pulmonary disease, and congestive heart failure were also listed as other significant conditions contributing to death, but not resulting in the underlying cause of death.   

2.  At the time of the Veteran's death, service connection was in effect for malaria, rated as 0 percent (noncompensable) disabling. 

3.  A clear preponderance of the evidence is against a finding that the Veteran had full-body exposure to mustard gas in service. 

4. Non-Hodgkin's lymphoma, coronary artery disease, hypertension, chronic obstructive pulmonary disease, and congestive heart failure were not present in service; manifested within one year after discharge; or etiologically related to service, to include mustard gas exposure; and a clear preponderance of the evidence is against a finding that a service-connected disability caused or contributed substantially or materially to the Veteran's death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a June 2010 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In the June 2010 letter, the RO specifically notified the appellant of the process by which effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, his last (terminal) treatment records, and a certificate of death.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2010).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2010).

The Veteran died on April [redacted], 2005.  His death certificate shows that the immediate cause of death was non-Hodgkin's lymphoma.  Coronary artery disease, hypertension, chronic obstructive pulmonary disease, and congestive heart failure were also listed as other significant conditions contributing to death, but not resulting in the underlying cause of death.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for malaria, rated as 0 percent (noncompensable) disabling.

Service treatment records contain no complaints, findings, or diagnoses of non-Hodgkin's lymphoma or of any coronary artery disease, hypertension, chronic obstructive pulmonary disease, or congestive heart failure and none of these disabilities were manifested within the first post service year.

The Veteran underwent a right lobectomy for carcinoma of the right lung in 1977, more than three decades after service discharge.  In 1997, the Veteran was hospitalized with congestive heart failure, coronary artery disease status-post myocardial infarction times two in the 1980's (Vol. 13).  Records first reveal diagnoses of chronic obstructive pulmonary disease in 1999 (Vol. 13), and of non-Hodgkin's lymphoma in 2001 (Vol. 14).  The Veteran was hospitalized for abdominal pain in 2002 (Vol. 14).  He also had a diagnosis of leukemia (Vol. 9).  In 2005, the Veteran expired.

The appellant contends that the Veteran's exposure to mustard gas in service led initially to his lung cancer, and subsequently to the non-Hodgkin's lymphoma that caused his death.

The pertinent regulation with regard to claims based on the chronic effects of exposure to mustard gas and Lewisite, 38 C.F.R. § 3.316, provides that:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct, or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2010).

Under 38 C.F.R. § 3.316, the Veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability (if one of the prescribed medical conditions) and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).

Statements of the Veteran in the claims file reflect that he was exposed to mustard gas on several occasions.  First, he handled mustard gas bombs at the Kangaroo Depot while stationed in Townsville, Australia, in December 1943.  The Veteran explained that he would remove his jacket because it was hot, and place the jacket on tops of crates containing the mustard gas bombs.  Second, he swam in a mustard gas-contaminated river at Camp Sibert, Alabama, during basic training.  Third, he put gas in balloons in the Philippines during the liberation of Luzon in 1945 (Vol. 2).  

Service treatment records revealed that the Veteran was treated in December 1943, secondary to mustard burn.  He reportedly handled mustard gas bombs at the Kangaroo Dump for about six days.  There was blistering on both shoulders.  The Veteran reported working in the sun without a shirt for about one hour.  Records show that the possibility of mustard gas burn was ruled out by appearance of burn and response to treatment (Vol. 17).

The report of a November 1982 VA examination includes a diagnosis of post-mustard gas exposure by history per Veteran.

A February 1993 article in the claims file reflects that test sites for mustard gas included Camp Sibert, Alabama.

The claim was referred to the Director of Compensation and Pension and in a November 1999 response, it was indicated that the evidence did not support the contention that the Veteran was exposed to mustard gas in service.  The Veteran's assignment to the 274th Chemical Service Platoon in Australia and elsewhere, in addition to records reflecting that he handled mustard gas bombs was noted, but it was concluded that actual exposure to the gas was not exhibited.  A January 2000 report from the Director of Compensation and Pension indicated that the Veteran's name was not on either the Army or Navy lists of volunteers exposed to mustard gas while in the military.  A database maintained by the Defense Manpower Data Center (DMDC) concerning persons who may have been exposed during World War II to mustard gas and Lewisite during testing programs, production, storage, or transportation did not include the Veteran's name. 
 
The Veteran's service personnel records were obtained and they did not reflect any exposure to mustard gas.  A specific request was made to furnish any records of exposure to mustard gas and records received did not document any exposure.  
In February 2000, a former service member, I. S., indicated that he had served with the Veteran in Australia in 1943; and that the Veteran encountered the tragedy of being burnt by the chemical referred to as "mustard gas."

While the Veteran's statements and his military assignment as a light truck driver for the 274th Chemical Service Platoon 25 Division are probative for the purpose of establishing the Veteran's exposure to mustard gas, the overall evidence does not support a finding of exposure.  His own history is not entirely consistent with the record.  He indicated that following mustard gas exposure in Australia, he was hospitalized for 5-6 weeks, but service treatment records reflect that he was hospitalized for about a week following what was diagnosed as a sunburn.  A February 1997 VA examination report noted that September 1996 IQ testing revealed a borderline range of intellectual functioning, mild to moderate memory impairment and mild to moderate dementia.  There is no indication of how I.S. knew that the Veteran was exposed to mustard gas or that it was based on anything other than the Veteran's own statements.   

In this case, the evidence weighs against a finding of full-body exposure to mustard gas during active service.  In the absence of competent evidence of actual in-service full-body exposure to mustard gas or other chemical agent, there is no basis for application of the legal provisions for presumptive service connection under 38 C.F.R. § 3.316.

Service connection also may be established by showing that a disorder resulting in disability or death is, in fact, causally linked to such mustard gas exposure.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b)  and 1116, and 38 C.F.R. § 3.303. 

The Board notes that the Veteran underwent a VA examination for mustard gas exposure in July 2002.  The Veteran reported being exposed to mustard gas on several occasions.  Examination revealed palpable lymphadenopathy to the anterior cervical chain; and grossly abnormal enlarged lymph node to the right submandibular area with no tenderness, edema, or excess warmth.  Examination of the abdomen revealed significantly marked splenomegaly.  The diagnosis was mustard gas exposure during World War II on several different occasions.  The examiner opined that it was at least as likely as not that the Veteran's lung cancer and lymphoma were secondary to mustard gas exposure during active duty in World War II while serving in Australia.

In considering the probative value of the July 2002 opinion, the examiner relied on the history of the Veteran's extensive mustard gas exposure, which the Board finds did not occur.  Medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993) 

Following the Board's June 2010 remand, a VA medical expert reviewed the Veteran's claims file in October 2010 and rendered medical opinions for purposes of resolving the matter on appeal.  The expert noted that the Veteran worked with mustard gas bombs for six days in December 1943 and that he suffered a burn related to the sun, and not mustard gas; the possibility of mustard gas was ruled out.  The expert noted that the Veteran had been treated for right upper lobe squamous cell carcinoma in November 1976, and for a myocardial infarction in 1986.  The Veteran stopped smoking in 1977 after 34 pack years.  Chest X-rays revealed chronic obstructive pulmonary disease in June 1995.  Records, dated in August 1996, revealed carcinoma of the lung with lobectomy, chronic organic brain syndrome from ethanol, coronary artery disease with myocardial infarction, chronic obstructive pulmonary disease, hypertension, and smoking for 40 pack years.

The expert then considered the contentions of mustard gas exposure, and noted that the documentation closest in time to the event was considered most reliable-absent evidence to the contrary.  Service treatment records showed a possible mustard gas exposure, with the possibility of mustard gas exposure "ruled out;" final diagnosis was sunburn.  The expert also commented that references in the claims file that addressed mustard gas exposure were related to a history obtained from the Veteran, and that the clinical physicians did not have access to service treatment records.  The expert also indicated that the cause of the Veteran's death, non Hodgkin's lymphoma, was not implicated by regulations as a presumptive disease for service connection based on exposure to mustard gas.

The expert also noted that tobacco abuse was a well established cause of chronic obstructive pulmonary disease, lung cancer, coronary artery disease, and congestive heart failure.  Alcohol abuse was also associated with heart disease.  The expert concluded that the Veteran had no documented mustard gas exposure; and opined that the possibility of chronic obstructive pulmonary disease being associated with alleged mustard gas exposure, when considered with the Veteran's 40 pack years of smoking, did not meet the "at least as likely as not" standard.  The expert referred to several studies, and concluded that the Veteran's coronary artery disease and hypertension were at least as likely as not a result of tobacco abuse. 

Here, the Board finds the October 2010 expert's opinion to be probative.  The expert noted the Veteran's medical history, his alleged mustard gas exposure in service, his 40 pack years of smoking, and the causes of his death; and opined that the Veteran's chronic obstructive pulmonary disease was not at least as likely as not related to mustard gas exposure in service, or to service-connected malaria.  The opinion is accurate, and is fully articulated and contains sound reasoning.  Significant medical evidence does not support a link between non Hodgkin's lymphoma and mustard gas exposure.

A clear preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


